JONES, Chief Justice.
Appellees’ motion to affirm on certificate must be denied. The record shows that, at the time the motion was filed, April 25, 1933, appellants had abandoned their appeal, which had been perfected on January 23, 1933, had sued out in the trial court a petition for writ of error, and had duly filed their super-sedeas writ of error bond. The petition for writ of error and the supersedeas writ of *1017error bond' were filed April 4, 1933. Appellant has sixty days from the date of the service of citation in error within which to prepare and file a transcript and statement of facts in this court, and until such time has expired, no motion to affirm on certificate will lie. Harding v. City of Raymondville (Tex. Com. App.) 58 S.W.(2d) 55: Hawkeye Securities Ins. Co. v. Cashion (Tex. Civ. App.) 293 S. W. 664; Reef v. Hamblem (Tex. Com. App.) 47 S.W.(2d) 375 (on motion for rehearing). The appeal originally attempted in this case and the writ of error now being prosecuted are both returnable to the present term of this court. The motion to affirm on certificate is overruled.
Overruled.